TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00559-CV




                                      In re Tiffany Ruoff




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied.        See Tex. R. App. P. 52.8(a).

Relator’s emergency motion for temporary relief is also denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: November 16, 2021